Citation Nr: 1512736	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-43 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-concussive migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from August 1999 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the Veteran's claims file was later transferred to the RO in Waco, Texas, which certified the case to the Board. 

The Veteran testified at a hearing conducted by the undersigned in March 2013.  
A transcript (Tr.) of the hearing has been associated with the Veteran's VA claims file.

In a December 2013 decision, the Board granted an increased rating of 30 percent, but no higher, for the Veteran's service-connected post-concussive migraine headaches. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in December 2014, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In a January 2015 Order, the Court vacated the Board's December 2013 decision to the extent that it denied entitlement to a higher initial rating in excess of 30% for post-concussive migraine headaches and remanded the matter for readjudication in light of the Joint Motion.  In the above-mentioned December 2013 decision, the Board also decided eight other issues.  Based on the request of the parties in the January 2015 Joint Motion, these issues were dismissed by the Court's January 2015 Order and are no longer in appellate status.

In December 2013, the Board also remanded the issues of entitlement to service connection for a bilateral hearing loss disability and an increased rating for residuals of left fifth toe arthroplasty.  These issues have not been recertified to the Board and are not presently within the Board's jurisdiction. 

FINDING OF FACT

The service-connected migraine headaches are shown to be manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 50 percent rating for the service-connected post-concussive migraine headaches have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7., 4.10, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, the June 2008 rating decision on appeal granted service connection for migraine headaches and the Veteran has appealed the initial assigned rating.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven.  Therefore, 38 U.S.C.A. § 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

The October 2009 Statement of the Case (SOC) set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed to obtain all schedular ratings above the initial evaluation that the RO assigned.  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains pertinent medical and lay evidence, to include the Veteran's service treatment records, VA treatment records, VA examination reports, and the March 2013 hearing transcript. 

As the Board will discuss below, the Veteran was provided with a VA examination in July 2012.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination and rendered an appropriate diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  

The record reflects that at the March 2013 hearing, the undersigned clarified the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


II. Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected migraine headaches are currently rated under Diagnostic Code 8100. This diagnostic code is deemed by the Board to be the most appropriate code because it pertains specifically to the diagnosed disability in the Veteran's case (migraines).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 8100.

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  

Migraine headache disorders with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation.  

The term "productive of severe economic inadaptability" is also not defined in veterans' law.  However, the Court has stated that this term is not synonymous with being completely unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004) (stating that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating").

III.  Joint Motion 

In the December 2014 Joint Motion, the parties agreed that the Board's December 2013 decision "erred by failing to provide adequate reasons and bases regarding relevant evidence which could warrant a higher rating."  See Joint Motion, at 3.  The evidence identified in the Joint Motion will be set forth in detail below.

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis of the Veteran's claim has been undertaken with that obligation in mind.

IV.  Analysis

The December 2013 Board decision increased the initial rating for the Veteran's migraine headaches to 30% throughout the appeal period.  Therefore, as noted above  in order to meet the criteria for a 50 percent rating, the evidence must more nearly approximate very frequent completely prostrating and prolonged migraine headache attacks productive of severe economic inadaptability.

During the 2013 hearing, the Veteran provided competent, credible testimony that his headaches were less frequent, but more severe on medication.  Tr. at 24.  He estimated the severity to be 10/10 if he did not "catch them in time." Id.  He said he was usually able to stop them by taking medication and going in a completely dark and quiet room to sleep, but that on occasion, his headaches were so bad that he vomited.  Id.  He estimated that he had at least two incapacitating episodes per month that lasted two to three hours on average, but could last all day.  Id. at 25.

As noted in the Joint Motion, the Veteran also testified that his headaches force him to "lay down for a whole day a couple times a month" and that he "had to leave work early several times because of his headaches."  See Joint Motion, at 4.

During a March 2008 VA examination, the Veteran reported having headaches once per week with light sensitivity; he denied nausea and vomiting.  He said his headaches usually last half a day and are treated with medication.  

The Joint Motion noted that the Veteran reported headaches lasting all day in a separate March 2008 examination report.  (Upon review, the Board notes that this is a March 2008 service treatment record.)

An April 2008 VA outpatient treatment note indicates that the Veteran's headaches are stable.  In a May 2008 VA treatment record, the Veteran reported that his headaches are very severe. 

During a September 2009 VA examination, the Veteran complained of almost daily headaches that last for two hours with pain estimated as 9/10.  He indicated that he was sensitive to light and sound during headaches.  As noted in the Joint Motion, the Veteran also reported that he experienced headaches daily or every other day.  

A VA outpatient treatment record from October 2010 notes that the Veteran experiences headaches 2-3 times per week. 

During the July 2012 VA examination, the Veteran reported having headaches twice a week which require him to be in a dark room for 30 to 40 minutes.  He also reported vomiting, photophobia, and phonophobia.  He said his headache episodes lasted less than one day.  The VA examiner indicated that the Veteran did not have characteristic prostrating attacks, but did not provide a rationale for this opinion.

As described above, the Veteran has testified that his headaches could last all day and that he will have to "lay down for a whole day a couple times a month."  Tr. at 25.  He has reported that his headaches can occur daily and result in pain estimated as 9/10 with vomiting, photophobia and phonophobia.  See the September 2009 and July 2012 VA examinations.  Accordingly, the Board finds that the Veteran's headaches occur frequently with completely prostrating and prolonged attacks. 

Moreover, the frequency of the Veteran's prostrating attacks results in severe economic inadaptability.  As noted, during the hearing, the Veteran testified that that he experienced at least two incapacitating episodes per month that could last all day.  Tr. at 25.  

Assuming that the Veteran's headaches result in incapacitating episodes at least twice per month and that these incapacitating episodes last all day, the Veteran would be precluded from working for at least 24 days out of the year.  Assuming a five day work week, the Veteran's prostrating attacks could potentiality result in him missing 5 weeks of work during the course of a year.  The Veteran also testified to leaving work early "quite a bit because of" his headaches.

Based on the above, the Board finds that the Veteran migraine headache disability results in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, the criteria for a 50 percent disability rating have been more nearly approximated throughout the appeal period.

V. Extraschedular 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. 

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected headaches.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed in detail above, the symptomatology of the Veteran's disability, such as frequent prostrating migraine headache attacks, is specifically contemplated under the appropriate ratings criteria.  Further, the effect of the Veteran's headaches on his economic capacity has been considered by his current 50% schedular rating.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule .

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial 50 percent rating, but no higher, for post-concussive migraine headaches is granted throughout the appeal period, subject to the controlling regulations applicable to the payment of monetary benefits. 



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


